Citation Nr: 0639973	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-37 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of left foot surgery.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental bone loss.

5.  Entitlement to service connection for a bladder disorder.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for throat pain.

8.  Entitlement to service connection for hip pain.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to August 
1979, and from October 1981 to November 1993.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to an increased (compensable) 
evaluation for the left foot disability, the three new and 
material evidence service connection issues and the issues of 
entitlement to service connection for impotence/erectile 
dysfunction (ED) and a bladder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant was treated in service on several occasions 
for throat pain; this symptom was associated with various 
diagnosed conditions that were themselves acute and 
transitory.

2.  There is no objective clinical evidence of any current 
chronic throat disorder.

3.  There is no objective clinical evidence of any current 
chronic hip disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
throat pain and for hip pain are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in May 2003, and October 2004.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's service 
medical records and his VA outpatient medical records.  
Private medical records were obtained and added to the claims 
file.  The appellant was afforded VA medical examinations.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied the appellant's claims for service connection, such 
information is not applicable to this case.  The appellant 
was also provided with notice as to the clinical evidence 
necessary to establish service connection, as well as the 
assistance VA would provide.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connection, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of the issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant's service medical records indicate that he was 
treated on several occasions for complaints of a sore throat 
or throat pain.  This pain was clinically attributed to 
diagnoses such as viral syndrome, upper respiratory infection 
and streptococcal pharyngitis.  There is no medical evidence 
of record to establish that any one of these diagnosed 
conditions was other than acute and transitory.  The June 
1993 report of the appellant's medical history did not 
include any complaints relating to the throat or the hips.  
The report of the June 1993 separation examination did not 
include any findings related to throat or hip pain.  No 
throat or hip diagnoses were rendered. 

The appellant underwent a VA medical examination in July 
1994; the appellant did not report any throat or hip 
conditions.  The examiner did not render any diagnosis of any 
throat or hip condition.  This is also true of the 
appellant's March 2001 VA medical examination.

The appellant's post-service medical treatment records, both 
VA and private, do not include any evidence of the existence 
of any current chronic throat or hip disorder.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  That said, the evidence  does not demonstrate 
the appellant carries a diagnosis of any clinical throat or 
hip disorder.  As such, there is no basis on the current 
record to grant service connection for either one of these 
claimed disabilities.  

Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Another basis for service connection exists in this 
case in that service connection may also be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The appellant served in Southwest Asia from January 1991 to 
May 1991.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

The appellant's claimed throat pain and hip pain are not 
manifestations of an undiagnosed illness due to his Persian 
Gulf service.  The appellant's claims fail to warrant service 
connection on an undiagnosed illness basis because the 
medical evidence clearly demonstrates that the appellant has 
not been found to have any throat condition or hip condition.  
The March 2001 VA medical examination showed no clinically 
significant findings related to the throat and the hips.  In 
addition, while the appellant complained of left hip pain in 
October 1997, and in August 2000, as well as pain near the 
right hip in October 2000, a whole body bone scan performed 
in November 1997 did not demonstrate any bony pathology of 
either hip and radiographic examination conducted in August 
2000 was normal.   Therefore the claimed conditions are not 
the product of an unidentified etiology.  

There is no competent medical evidence to the contrary.  No 
competent medical evidence of record demonstrates that the 
appellant's problems are clinically ascertainable.  There is 
no clinical evidence of record demonstrating that the veteran 
has been diagnosed with any throat or hip disorder.  The 
Board has considered the appellant's written statements 
submitted in support of his arguments that he has throat and 
hip disorders as a result of his service.  To the extent that 
his statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any throat or hip 
disorder, and they do not establish a nexus between any 
medical condition and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence, 
and, accordingly, his claims for service connection for 
throat and hip disorders are not plausible.

The preponderance of the evidence is therefore against the 
throat pain claim and the hip pain claim.  Since the 
preponderance of the evidence is against each one of these 
two service connection claims under all theories of service 
connection, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).  


ORDER

Entitlement to service connection for throat pain and hip 
pain is denied.






REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant underwent surgery in service on his left foot 
in September 1990; he is service-connected for the post-
operative residuals.  He is currently assigned a zero percent 
evaluation for those service-connected residuals.  The only 
residual rated by the RO was by analogy to hallux valgus.  
However, that only addresses the first metatarsal without any 
mention of the fifth metatarsal.  In addition, review of the 
service medical records indicates that the Medical Evaluation 
Board (MEB) found that the "surgery was remarkable in that 
it failed to relieve any pain and also appears to have 
damaged some of the lateral cutaneous nerves in that the 
patient has numbness over the medial and lateral edges of the 
great toe, little toe and over the tips of the distal second, 
third and fourth toes.  There is no description of either 
surgical scar in the September 2001 rating decision at issue.  
A June 2004 VA treatment note describes the presence of a 
severe callous of the metatarsal left fifth head and an 
osteotomy of the distal left fifth metatarsal shaft was to be 
considered.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The RO has not yet addressed all of the symptomatology 
associated with the left foot surgery residuals.  For 
example, there has been no mention of the surgical scars 
associated with the December 1990 procedure.  Nor has there 
been any consideration of the existence of neurological 
residuals.  In this case, consideration of a separate 
compensable rating for the scarring of the left big toe area 
and for scarring of the fifth toe area due to surgery is 
indicated as part of the left foot surgery residuals issue on 
appeal, including whether any nerve damage is present.

The VA examination of March 2001 does not reflect review of 
the appellant's claims file in conjunction with the 
examination.  The appellant must be afforded an examination 
that includes review of the claims file.

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the appellant's left 
foot disability.  The considerations described above require 
a remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The evidence of record (VA examination report of March 2001) 
indicates that the appellant was in receipt of Social 
Security Administration (SSA) disability benefits.  A copy of 
the SSA Administrative Law Judge (ALJ) decision with the 
associated List of Exhibits is of record.  However, review of 
the List of Exhibits reveals that complete copies of all of 
the listed medical records have not been made part of the 
claims file.  All of these records should be obtained and 
associated with the claims file.

The evidence of record (VA October 2002 treatment report and 
VA report of November 2002 urology consultation) also 
indicates that the appellant has received medical treatment 
from a private urologist, including a cystoscopy indicating 
the neck of the appellant's bladder was constricted.  
However, complete copies of the appellant's medical records 
from this doctor have not been obtained by the RO.  These 
records, and those of any other health care provider who has 
treated the appellant's claimed conditions, whether VA, 
government or private, must be obtained and associated with 
the claims file.

The appellant contends that he is experiencing impotence that 
is related to the medications he takes for his service-
connected disabilities.  VA treatment notations dated in 2001 
and in 2004 make reference to the possibility of erectile 
dysfunction from medication.  As previously noted, when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether medications 
prescribed for any of the appellant's service-connected 
disabilities is etiologically related to any current erectile 
dysfunction.  Further development of the medical evidence and 
adjudication on this basis are therefore indicated.

The RO issued a Statement of the Case (SOC) in June 2003; 
this document reflects that the RO considered VA medical 
treatment records dated through the first week of May 2003.  
However, the claims file contains additional VA medical 
treatment records dated between May 2003 and June 2004; these 
treatment records include information that appears to be 
relevant to the left foot and impotency issues on appeal.  
The appellant has not provided a waiver of the initial review 
of that evidence by the RO prior to its submission for review 
to the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

In addition, the appellant is seeking to reopen his claim of 
entitlement to service connection for dental bone; this claim 
was originally denied in a December 1995 rating decision.  In 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  No such 
notification letters were issued in this matter and the RO 
has not complied with the Kent ruling.

In regard to the cervical spine claim, a pre-existing disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, there is evidence of record that demonstrates 
that the appellant incurred a fracture of the cervical spine 
before his initial entry into service in March 1976, but the 
RO has not determined whether there is clear and unmistakable 
evidence that the pre-existing cervical spine disorder was 
not aggravated to a permanent degree in service beyond that 
which would be due to the natural progression of the injury 
residuals.  Readjudication on remand should reflect 
consideration of this theory.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
the RO has not provided the appellant with such notice and 
that deficiency should be rectified on remand.

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The RO/AMC will comply with the Kent 
ruling, and advise the appellant of the 
evidence and information that is 
necessary to reopen his service 
connection claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to the new and material 
evidence claims.  38 C.F.R. § 3.159 
(2006).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
the medical records listed in the List of 
Exhibits associated with August 2000 
decision that are not already of record.  
All of these records are to be associated 
with the claims file.

4.  All VA medical records relating to 
treatment of the appellant not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

5.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any claimed condition.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the records from the 
appellant's private urologist must be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

6.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the residuals of any 
left foot surgery.  All appropriate 
tests, including x-rays, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of any report.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle, bone or portion of skin 
affected by the left foot surgery and 
comment upon the nature, extent, and 
current degree of impairment manifested.  
The examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected left foot disability.  
The rationale for all opinions expressed 
should also be provided.

In particular, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
left foot function.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from any left foot surgery 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.

The examiner(s) should state whether or 
not any arthritis of the left foot is 
attributable to the veteran's military 
service, pre- or post-service trauma, or 
some other cause or causes.

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any lower extremity muscle 
atrophy, any foot arthritis, any gait 
impairment due to the left foot 
disability, any incoordination, any 
weakened movement and any excess 
fatigability on use.  The examiner(s) 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

7.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

8.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003); and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 





Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


